Citation Nr: 0606468	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  03-24 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased rating for residuals of 
pneumonia, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran's appeal was later transferred 
to the jurisdiction of the RO in Providence, Rhode Island.  

In December 2005, the veteran presented personal testimony at 
a Board Video-conference hearing before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is of 
record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Residuals of pneumonia are primarily manifested by 
pulmonary function tests that demonstrate findings of FEV-1 
of 71 to 80-percent, predicted, or; FEV-1/FVC of 71 to 80 
percent, or; DLCO (SB) 66 to 80 percent, predicted.  




CONCLUSION OF LAW

The criteria for entitlement to an increased rating for 
residuals of pneumonia, currently evaluated as 10 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.96, 4.97 Diagnostic 
Codes 6840-6845, General Rating Criteria for Restrictive Lung 
Disease (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and VA's Duty to Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112, (2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" a substantially complete application for 
benefits is received.  This mandates that notice precede an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a service-connection claim.  

In February 2001, VA received the veteran's claim of 
entitlement to an increased rating for residuals of 
pneumonia, evaluated as 10 percent disabling.  In October 
2001, prior to the initial AOJ decision, the RO provided the 
veteran with correspondence notifying him of the requirements 
of VCAA and VA's duty to assist him in substantiating the 
claim.  The veteran was advised of VA's responsibility to 
obtain certain information and evidence on his behalf and he 
was advised of the information and evidence that he was 
responsible for submitting on his own behalf.  The veteran 
was also informed of the information and evidence that VA 
needed in order to develop the claim.  

In July 2002, the RO denied the claim of entitlement to an 
increased rating for residuals of pneumonia and continued the 
10 percent disability rating.  Upon receiving proper 
notification of the denial, the veteran filed a timely Notice 
of Disagreement.  The RO provided the veteran with a 
Statement of the Case in June 2003.  Thereafter, he filed a 
Substantive Appeal.  In May 2005, the RO provided the veteran 
with a Supplemental Statement of the Case.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  

In light of the foregoing development, all notification has 
been given and all relevant available evidence has been 
obtained.  Consequently, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The veteran is in receipt of service-connected benefits for 
residuals of pneumonia, evaluated as 10 percent disabling, 
effective January 1970.  In connection with the veteran's 
February 2001 claim for entitlement to an increased rating, 
he maintains that he suffers from chest discomfort and 
limited mobility during certain activities.  

The VA pulmonary function tests results, dated in April 2000, 
show that the FEV-1 was 87.2 percent, predicted.  The results 
show FEV-1/FVC at 79 percent and DLCO-(SB) is 72.9 percent, 
predicted.  The interpretation was that the lung volume, 
indices of forced expiration and gas exchange are normal.  
There was significant response to bronchodilators.

In connection with the claim, the veteran submitted a medical 
report from E.E., M.D. at Tobey Hospital, dated in January 
2001, which reveals that the veteran underwent a normal 
spirometry test.  There was no restrictive or obstructive 
ventilatory defect identified.  There was significant 
bronchodilator response.  The examiner observed that the 
force vital capacity maneuver was limited by coughing.  The 
pulmonary function tests results reveal FEV-1 at 108 percent, 
predicted, FEV-1/FVC at 123 percent predicted, and a finding 
for DLCO (SB) was not reported.  In a January 2001 report, 
the physician interpreted the pulmonary function test 
results.  It was reported that the spirometry was normal.  
There was no restrictive or obstructive ventilatory defect 
identified.

On VA examination, dated in April 2002, the veteran was 
evaluated for complaints of chest pain that he experienced 
when he felt tired.  The veteran related that he was 
diagnosed with pneumonia in 1946 in the right side of the 
chest and that he developed an adhesion after the pneumonia.  
He related that he was able to walk a mile a day without 
getting short of breath.  At the moment of becoming tired, he 
developed pain in the right parasternal area, which he 
described as increasing in severity over the years.   He 
received treatment for bronchitis on occasion and when he 
developed bronchitis, he also developed increased chest pain.  

The physical examination report reveals clear lungs and 
normal cardiac.  The examiner reported that a chest X-ray 
study demonstrated that the veteran had a slight decrease in 
the volume of the right hemithorax and was otherwise 
unchanged since 1999.  

The examiner reported that the pulmonary functioning tests 
that were performed at Tobey Hospital in January 2001 were 
normal (total lung capacity, which was 131 percent predicted, 
FEV1 at 2.70, and the diffusing capacity at 80 percent 
predicted), with the exception of a minimal decrease in the 
diffusing capacity.  The examiner noted that the findings 
include a bronchodilator response in the FEV1, which could 
have been an indication of subclinical asthma.  

The impression noted status post pneumonia during the 
veteran's period of active service.  The examiner stated that 
it was doubtful that the veteran's current complaints of 
chest pain was sequelae of the in-service episode of 
pneumonia and indicated that cardiac causes should be 
considered.  Pulmonary functioning tests were ordered, but 
had not been received at the time of the examination.  

The July 2002 VA pulmonary function tests show FEV-1 at 96.6 
percent, predicted.  FEV1/FVC was 80 percent and DLCO (SB) 
was 90.3 percent, predicted.  

In the veteran's December 2002 statement, he maintained that 
the pain associated with the lung adhesions increased in 
severity.  

The medical statement from T. S., P.A.C., dated in September 
2003, shows that the veteran was seen at Wareham Medical 
Associated in August 2003 for complaints of right-side 
anterior chest soreness.  The chest X-ray indicated that 
there was elevation of the right hemidiaphragm, but no acute 
pulmonary parenchymal pathology was seen.  The veteran was 
advised to try Advil for the chest symptoms.  

The medical statement from E. J. E, M.D., F.C.C.P., dated in 
November 2003, reveals that the veteran was seen in October 
2003 for complaints of persistent chest pain that has been 
present since he was hospitalized for pneumonia in 1946.  
Spirometry was normal at the time of the veteran's visit, 
there was no restrictive or obstructive ventilatory deficits 
identified.  The veteran's lungs were clear to auscultation 
and percussion.  The assessment was asthma with a large 
extrinsic component complicated by chronic right chest wall 
pain, which has been present since the veteran's 
hospitalization for pneumonia in 1946.  

The medical statement from N. A. M. at the VA primary care 
center, dated in November 2005, shows that the veteran 
suffered from right-sided chest pain since an episode of 
pneumonia and pleurisy while in the service.  According to 
the statement, the veteran expressed that the pain was 
persistent and resulted in increased discomfort and 
disability.  

In December 2005, the veteran presented personal testimony at 
the Board Video-conference hearing.  He testified that during 
his period of active service, he was hospitalized for 
pneumonia.  He received treatment for pain and discomfort 
since 1946.  He is unable to perform the daily tasks that he 
was able to perform in the past.  The cold weather and the 
exhaust from automobiles caused discomfort.  

The veteran further testified that the residuals of pneumonia 
caused him to have to change employment positions, and as a 
result he loss seniority and wages.  He reiterated that he is 
limited by the pain and the discomfort.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board notes that 
in evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The following criteria are applicable for restrictive lung 
disease.  General Rating Formula for Restrictive Lung Disease 
(diagnostic codes 6840 through 6845): 

For findings that show Forced Expiratory Volume (FEV-1) less 
than 40 percent of predicted value, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy, a 100 
percent evaluation si assigned.  

A 60 percent evaluation is assigned for FEV-1 of 40- to 55-
percent predicted, or; FEV-1/FVC of 40 to 5 percent, or; DLCO 
(SB) of 40- to 55-percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  

A 30 percent evaluation is assigned for FEV-1 of 56- to 70-
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56- to 65-percent predicted.  

A 10 percent evaluation is assigned for FEV-1 of 71- to 80-
percent predicted, or; FEV-1/FVC of 71 to 80 percent or; DLCO 
(SB) 66- to 80-percent predicted.  

Or rate the primary disorder.  Several notes follow the 
criteria, none of which are applicable to the present claim.  
38 C.F.R. § 4.97, Diagnostic Codes 6840-6845 (2005).  

The veteran asserts that the residuals of pneumonia include 
pain and discomfort.  The residuals of pneumonia are 
evaluated as 10 percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Code 6844 (Post-surgical residual (lobectomy, 
pneumonectomy, ect.)).  

The Board observes that all of the pulmonary function tests 
fails to demonstrate that the criteria for a rating in excess 
of 10 percent is warranted.  None of the studies show that 
the veteran has FEV-1 of 56-70 percent predicted or FEV-1/FVC 
of 56 to 70 percent or DLCO (SB) of 56 to 65 percent 
predicted.  The pulmonary function tests results of record 
reveal FEV-1 of 87.2, 108 and 96.6 percent predicted, FEV-
1/FVC 79, 123, and 80 percent, and DLCO (SB) of 72.9 and 90.3 
percent.  

Based on the objective medical findings, and in the absence 
of medical documentation that shows that the overall 
disability of residuals of pneumonia has increased in 
severity, the Board determines that the severity of the 
residuals of pneumonia do not meet the criteria for the next 
higher rating of 30 percent.  In fact, the veteran's 
complaints of residuals are limited to chest pain and it was 
noted that it was doubtful that the chest pain was sequelae 
of the in-service episode of pneumonia.  Similarly, there 
were no restrictive or obstructive ventilatory deficits 
identified.  

The Board considered whether the veteran was entitled to a 
rating higher than 10 percent under any other potentially 
applicable Diagnostic Codes.  The medical record does not 
demonstrate that the veteran suffers from any other 
disability of the respiratory system that constitutes a 
residual of the in-service episode of pneumonia that would 
meet the criteria for a rating higher than 10 percent.  As 
such, there are no other applicable Diagnostic Codes to 
evaluate the residuals of pneumonia.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (Board's choice of Diagnostic Code is 
upheld so long as it is supported by explanation and 
evidence).  

In December 2005, the veteran essentially maintained that the 
residuals of pneumonia interfered with his seniority and 
income at his place of employment.  

In this regard, the Board has considered the assignment of an 
extraschedular rating.  The criteria for extraschedular 
evaluation require marked interference with employment, or 
frequent periods of hospitalization, rendering impractical 
the application of the regular rating schedule.  38 C.F.R. § 
3.321(b) (2005).  There is no evidence of frequent 
hospitalization, due to residuals of pneumonia, or marked 
interference with employment to a degree not contemplated by 
the rating schedule.  Therefore, an extraschedular rating is 
not for application.  

Accordingly, the Board concludes that the overall disability 
picture for residuals of pneumonia more nearly approximates 
the criteria for a 10 percent rating, and the impairment 
resulting from the residuals of pneumonia are appropriately 
compensated by the currently assigned 10 percent rating.  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to an increased rating for residuals of 
pneumonia.  38 U.S.C.A. § 1110 (West 2002).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Entitlement to an increased rating for residuals of 
pneumonia, currently evaluated as 10 percent disabling, is 
denied.  



____________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


